Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s amendments/arguments filed on March 23, 2021. Claims 1-5 and 11-19 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-Final rejection of the last Office Action is persuasive, and the Non-Final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1-5 and 11-19 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Wu et al., U.S. Patent No. US 9,423,799, in view of Boyer et al., U.S. Patent Application Publication No 2018/0284813, hereinafter referred to as Wu and Boyer, respectively.

6.	Regarding independent claims 1, Wu discloses a method of determining a descent profile, the method comprising: receiving, at a controller module, a final model of performance characteristics for an aircraft at a final approach fix for a target destination; determining, by the 

7.	Boyer teaches the first aircraft energy level defining a combined kinetic and potential energy of the aircraft at the final model.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

determining an estimated descent profile aircraft weight at an initial descent point based on the determined descent profile, the set of variable thrust parameter values, an estimated horizontal distance of the determined descent profile, and an estimated final approach aircraft weight of the final model; determining an estimated flight plan aircraft weight at the initial descent point based on a current flight plan of the aircraft; comparing the estimated flight plan aircraft weight with the estimated descent profile aircraft weight; upon satisfaction of the comparing, updating the estimated final approach aircraft weight of the final model, and repeating the determining the first aircraft energy level and repeatedly back-calculating the set of subsequent models; and operating the aircraft in accordance with the determined descent profile.

9.	Claims 2-5 and 11-14 depend from claim 1 and are therefore allowable.

10.	Regarding independent claims 15, Wu discloses a system for determining a descent profile, the system comprising: memory storing aircraft performance characteristics of a final approach fix for a target destination and a minimizing cost profile; a controller module configured to: receive the performance characteristics and minimizing cost profile from the memory, to determine a first aircraft energy level based on the performance characteristics of the aircraft at the final approach fix; to repeatedly back-calculate a set of subsequent aircraft performance models, to determine a descent profile based on the repeated back-calculating the set of subsequent models.

11.	Boyer teaches the aircraft energy level defining a combined kinetic and potential energy of the aircraft.

12.	Regarding independent claim 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

determine an estimated descent profile aircraft weight at an initial descent point based on the determined descent profile, the set of variable thrust parameter values, an estimated horizontal distance of the determined descent profile, and an estimated final approach aircraft weight of the final model; determine an estimated flight plan aircraft weight at the initial descent point based on a current flight plan of the aircraft; compare the estimated flight plan aircraft weight with the estimated descent profile aircraft weight; upon satisfaction of the comparing, update the estimated final approach aircraft weight of the final model, and repeating the determining the first aircraft energy level and repeatedly back-calculating the set of subsequent models; and to provide the descent profile to a flight controller to operate the aircraft in accordance with the descent profile.

13.	Claims 16-19 depend from claim 15 and are therefore allowable.

14.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 




/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665